DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear that the range of the thickness is for individual layer or total thickness of both layers.

Allowable Subject Matter

5.	Claims 1-10 are allowable when the above rejection is overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Goodrich et al. (US 2005/0067273).
Goodrich et al. disclose a coating composition for a prepared aluminum or steel substrate comprising: a) a base coating, said base coating being a hybrid epoxy thermosetting powder coating; b) a first stabilizing metallic layer applied to said base coating via a physical vapor deposition process; c) a second metallic layer applied to said first stabilizing metallic layer via a physical vapor deposition process; and d) a top protective layer applied to said second metallic layer (claim 1).
Thus, Goodrich et al. do not teach or fairly suggest the claimed aluminum alloy coating, comprising a base powder layer, a main body layer and 5a transparent powder layer from inside to outside, wherein the main body layer comprises at least two prime coat layers and at least two colored paint layers which are superposed in a preset order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762